           Case 2:20-cv-00046-APG-DJA Document 15 Filed 06/29/20 Page 1 of 2



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                           UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10     ADAM E. RUSSELL, an individual,                             Case Number
                                                             2:20-cv-00046-APG-DJA
11                                Plaintiff,

12           vs.

13     AMERICAN EXPRESS COMPANY, INC.,                  STIPULATION OF DISMISSAL OF
       a Foreign Corporation; and EXPERIAN                  DEFENDANT EXPERIAN
14     INFORMATION SOLUTIONS, INC., a                   INFORMATION SOLUTIONS, INC.
       Foreign Corporation,                                   WITH PREJUDICE
15
                                  Defendants.
16

17         IT IS HEREBY STIPULATED by and between Plaintiff, Adam Russell (“Plaintiff”) and

18 Defendant, Experian Information Solutions, Inc. (“Defendant”), by and through their respective

19 . . .

20 . . .

21 . . .

22 . . .

23 . . .

24 . . .


                                               Page 1 of 2
          Case 2:20-cv-00046-APG-DJA Document 15 Filed 06/29/20 Page 2 of 2



 1 attorneys of record, that all Plaintiff’s claims asserted against Defendant in the above-captioned

 2 matter shall be and hereby are dismissed with prejudice and each party shall bear its own attorney

 3 fees and costs.

 4 Dated this 29th day of June, 2020.                   Dated this 29th day of June, 2020.

 5 COGBURN LAW                                          NAYLOR & BRASTER

 6
   By:   /s/Erik W. Fox                                 By:   /s/Andrew J. Sharples
 7 Name: Jamie S. Cogburn, Esq.                         Name: Jennifer L. Braster, Esq.
         Nevada Bar No. 8409                                  Nevada Bar No. 9982
 8       Erik W. Fox, Esq.                                    Andrew J. Sharples, Esq.
         Nevada Bar No. 8804                                  Nevada Bar No. 12866
 9       2580 St. Rose Parkway, Suite 330                     1050 Indigo Drive, Suite 200
         Henderson, Nevada 89074                              Las Vegas, NV 89145
10       Attorneys for Plaintiff                              Attorneys for Experian Information
                                                              Solutions, Inc.
11

12         IT IS SO ORDERED.

13

14
                                                UNITED STATES DISTRICT JUDGE
15
                                                    6/29/2020
16
                                                DATE
17

18

19

20

21

22

23

24


                                              Page 2 of 2
